Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “deposition mask” as recited in claim 10 of the display apparatus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the “deposition mask”, does not reasonably provide enablement for “deposition mask is mounted on the plurality of spacers” in the final product of the display apparatus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to have the “deposition mask on the plurality of spacers” in the final product of the display apparatus in the invention commensurate in scope with this claim because in the common circumstance, the deposition mask is removed after films are deposited, therefore the deposition mask does not exist in the final product of the display apparatus. Applicant does not clearly show the “deposition mask” exists in the final product of the display apparatus in any Figs. Therefore, it is not clear if the “deposition mask” exists in the final product of the display apparatus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, it recites the limitation “a deposition mask is mounted on the plurality of spacers”.  It is not clear whether the deposition mask exists on the plurality of spacers in the final product of the display apparatus. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 10, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second)  wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suk Choi et al., (US 2019/0165060 A1, hereinafter Choi).
Regarding claim 1, Choi discloses a display apparatus comprising: 
a panel body (display panel 110 in Fig. 1) comprising a folded portion (FA) configured to be bent about a folding axis (FA has a folding axis) and a flat portion (NFA) connected to the folded portion (FA);  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Choi’s Fig. 2A, 
a plurality of pixels (pixels made of OLEDs 130 and banks 107 in Figs. 2A-2C) arranged over the flat portion (NFA) and the folded portion (FA); and  
a plurality of spacers (spacers comprising 150, 160 and 170 in Fig. 2A) arranged between the plurality of pixels, 
150/160/170) are arranged in a lattice pattern in a plan view on the flat portion (spacers 350(150) of 150/160/170 are in a lattice pattern in a plan view on the NFA portion in Fig. 8), and  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Choi’s Fig. 8, annotated.
the plurality of spacers (150/160/170) are not arranged in a lattice pattern in a plan view on the folded portion (spacers 160,170 of 150/160/170 are not arranged in a lattice pattern in a plan view on the FA portion in Fig. 8).  
Regarding claim 2, Choi discloses the display apparatus of claim 1,
wherein the plurality of spacers (150/160/170) are not located on the folded portion (350(150) of 150/160/170 are not located on the FA portion in Fig. 8).  
Regarding claim 3, Choi discloses the display apparatus of claim 1,
wherein the plurality of spacers (150/160/170) are arranged in a direction not parallel to the folding axis on the folded portion (160,170 of 150/160/170 are arranged in a vertical direction not parallel to the folding axis on the FA in Fig. 8).  
Regarding claim 4, Choi discloses the display apparatus of claim 3,
150/160/170) are arranged at regular intervals (160,170 of 150/160/170 are arranged at regular intervals in each row in Fig. 8).  
Regarding claim 5, Choi discloses the display apparatus of claim 3,
wherein the plurality of spacers (150/160/170) are arranged at irregular intervals (160,170 of 150/160/170 are arranged at irregular intervals between 160 and 170 in Fig. 8).  
Regarding claim 6, Choi discloses the display apparatus of claim 1,
wherein each of the plurality of spacers (each of 150/160/170) has a long and narrow shape in a direction parallel to the folding axis (rectangular shape in horizontal direction parallel to the folding axis in Fig. 8).  
Regarding claim 7, Choi discloses the display apparatus of claim 1,
wherein each of the plurality of pixels (each of pixels made of OLEDs 130 and banks 107 in Fig. 2A-2C) comprises a pixel-defining film (bank 107) that defines an emission region (emission region of OLED 130 in Fig. 2A) and a thin-film encapsulation layer (140) that covers and protects the emission region, and  
wherein each of the plurality of spacers (each of 150/160/170 in Fig. 2A) is located between the pixel-defining film (107) and the thin-film encapsulation layer (140).  
Regarding claim 8, Choi discloses the display apparatus of claim 7,
wherein the thin-film encapsulation layer (140) has a multi-layer structure in which an organic film and an inorganic film are stacked (140 may have a structure in which an inorganic layer and an organic layer are laminated alternately described in [0066]).  
Regarding claim 11, Choi discloses a method of manufacturing a display apparatus, the method comprising: 
forming a plurality of pixels (pixels made of OLEDs 130 and banks 107 in Figs. 2A-2C) on a panel body (display panel 110 in Fig. 1) comprising a folded portion (FA) configured to be bent about a folding axis (FA has a folding axis) and a flat portion (NFA) connected to the folded portion (FA); and 
forming a plurality of spacers (spacers comprising 150, 160 and 170 in Fig. 2A) between the plurality of pixels of the panel body (display panel 110), 
wherein the plurality of spacers (150/160/170) are arranged in a lattice pattern in a plan view on the flat portion (spacers 350(150) of 150/160/170 are in a lattice pattern in a plan view on the NFA portion in Fig. 8), and  
the plurality of spacers (150/160/170) are not arranged in a lattice pattern in a plan view on the folded portion (spacers 160,170 of 150/160/170 are not arranged in a lattice pattern in a plan view on the FA portion in Fig. 8).  
Regarding claim 12, Choi discloses the method of claim 11,
wherein the plurality of spacers (150/160/170) are not located on the folded portion (350(150) of 150/160/170 are not located on the FA portion in Fig. 8).  
Regarding claim 13, Choi discloses the method of claim 11,
wherein the plurality of spacers (150/160/170) are arranged in a direction not parallel to the folding axis on the folded portion (160,170 of 150/160/170 are arranged in a vertical direction not parallel to the folding axis on the FA in Fig. 8).  
Regarding claim 14, Choi discloses the method of claim 13,
150/160/170) are arranged at regular intervals (160,170 of 150/160/170 are arranged at regular intervals in each row in Fig. 8).  
Regarding claim 15, Choi discloses the method of claim 13,
wherein the plurality of spacers (150/160/170) are arranged at irregular intervals (160,170 of 150/160/170 are arranged at irregular intervals between 160 and 170 in Fig. 8).  
Regarding claim 16, Choi discloses the method of claim 11,
wherein each of the plurality of spacers (each of 150/160/170) has a long and narrow shape in a direction parallel to the folding axis (rectangular shape in horizontal direction parallel to the folding axis in Fig. 8).  
Regarding claim 17, Choi discloses the method of claim 11,
wherein each of the plurality of pixels (each of pixels made of OLEDs 130 and banks 107 in Fig. 2A-2C) comprises a pixel-defining film (bank 107) that defines an emission region (emission region of OLED 130 in Fig. 2A) and a thin-film encapsulation layer (140) that covers and protects the emission region, and  
wherein each of the plurality of spacers (each of 150/160/170 in Fig. 2A) is located between the pixel-defining film (107) and the thin-film encapsulation layer (140).  
Regarding claim 18, Choi discloses the method of claim 17,
wherein the thin-film encapsulation layer (140) has a multi-layer structure in which an organic film and an inorganic film are stacked (140 may have a structure in which an inorganic layer and an organic layer are laminated alternately described in [0066]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suk Choi et al., (US 2019/0165060 A1, hereinafter Choi) in view of Jaemin Hong et al., (US 2018/0040857 A1 hereinafter Hong).
Regarding claim 9, Choi discloses the display apparatus of claim 7,
Choi does not expressly discloses wherein the thin-film encapsulation layer (140) has a single-layer structure comprising an inorganic film.  
However, in the same LED display device field of endeavor, Hong discloses the thin film encapsulation layer E in Fig. 5 may be a single inorganic layer as described in [0135].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Hong’s single inorganic encapsulation layer as Choi’s encapsulation layer to simplify layer structure. 
Regarding claim 19, Choi discloses the method of claim 17,
Choi does not expressly discloses wherein the thin-film encapsulation layer (140) has a single-layer structure comprising an inorganic film.  
Hong discloses the thin film encapsulation layer E in Fig. 5 may be a single inorganic layer as described in [0135].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Hong’s single inorganic encapsulation layer as Choi’s encapsulation layer to simplify layer structure. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suk Choi et al., (US 2019/0165060 A1, hereinafter Choi) in view of Jiwon Lim, (US 2019/0173042 A1, hereinafter Lim).
Regarding claim 20, Choi discloses the method of claim 11,
Choi does expressly disclose wherein a deposition mask is mounted on the plurality of spacers (150/160/170).
However, in the same LED display device field of endeavor, Lim discloses a spacer 250 in Fig. 3 serve to support a mask used when a light emitting layer 370 is formed as described in [0088].
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a Lim’s mask mounted on the Choi’s spacers to form light emitting layer as described in [0088] by Lim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARUN LU/Primary Examiner, Art Unit 2898